EX‑35.4 logo) Rialto CAPITAL 2016 Annual Statement of Servicer Compliance (Item 1123) Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”) dated as of December 1, 2013 by and among Morgan Stanley Capital I, Inc. as Depositor, Wells Fargo Bank, National Association as Master Servicer, Rialto Capital Advisors, LLC as Special Servicer, U.S. Bank National Association as Trustee, Wells Fargo Bank, National Association, Certificate Administrator, Authenticating Agent and Custodian and Situs Holdings, LLC as Trust Advisor relating to Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13, Commercial Mortgage Pass-Through Certificates, Series 2013-C13 (MSBAM 2013-C13) The undersigned, a duly authorized officer of Rialto Capital Advisors, LLC, as special servicer (the “Special Servicer”) herein certifies to the following: 1.
